

Exhibit 10.4
EXTERRAN CORPORATION


AWARD NOTICE AND AGREEMENT
TIME-VESTED CASH-SETTLED RESTRICTED STOCK UNITS


Exterran Corporation (the “Company”) has granted to you restricted stock units
under the Exterran Corporation 2015 Stock Incentive Plan (as may be amended from
time to time, the “Plan”). Each restricted stock unit shall be issued in tandem
with a corresponding Dividend Equivalent, which shall entitle you to payments in
accordance with Section 2 below. All capitalized terms not explicitly defined in
this Award Notice and Agreement (the “Award Notice”) but defined in the Plan
shall have the respective meanings ascribed to them in the Plan.


The material terms of your Award are as follows:
1.Award. You have been granted restricted stock units (the “Award” or “RSUs”),
each with a tandem grant of a Dividend Equivalent, subject to these terms and
conditions.
2.Dividend Equivalents. Each RSU granted hereunder is hereby granted in tandem
with a corresponding Dividend Equivalent, which Dividend Equivalent shall remain
outstanding from the Grant Date until the earlier of the payment or forfeiture
of the RSU to which it corresponds (the “Dividend Equivalent Period”). Each
Dividend Equivalent shall entitle you to receive payments, subject to and in
accordance with this Award Notice, in an amount equal to each dividend
(including any extraordinary or other non-recurring dividend), in each case,
that (a) is made by the Company in respect of the share of Common Stock
underlying the RSU to which such Dividend Equivalent relates, and (b) has an
applicable Dividend Date (as defined below) occurring during the Dividend
Equivalent Period. Such amounts (if any) shall be payable as and when vested
RSUs underlying such Dividend Equivalent are paid. Notwithstanding the
foregoing, upon the payment or forfeiture of a RSU, the Dividend Equivalent
granted in tandem with such paid or forfeited RSU and the Dividend Equivalent
Period shall terminate with respect to such RSU. For the avoidance of doubt, a
Dividend Equivalent will only entitle you to payments relating to dividends with
an applicable Dividend Date occurring between the Grant Date and the date on
which you receive payment in respect of the RSU to which it corresponds in
accordance with Section 7 below (or, if earlier, the date on which you forfeit
the RSU to which it corresponds). The Dividend Equivalents and any amounts that
may become distributable in respect thereof shall be treated separately from the
RSUs and the rights arising in connection therewith for purposes of Section 409A
of the Code (including for purposes of the designation of the time and form of
payments required by Section 409A of the Code). For purposes of this Award
Notice, “Dividend Date” shall mean, with respect to any dividend made in respect
of the Common Stock of the Company, the date preceding the ex-dividend date
applicable to such dividend.
3.Grant Date. The Grant Date of this Award is the date on which this Award is
approved by the Board of Directors of the Company or an appropriate committee of
the Board of Directors.
4.Vesting. This Award is subject to a vesting schedule. One third of the RSUs
subject to the Award will vest on each of the first, second and third
anniversaries of the Grant Date (each such date, a “Vest Date”); however, except
as set forth in Sections 5 and 6 below, you must remain in continuous service as
an Employee of the Company or one of its Affiliates at all times from the Grant
Date up to and including the applicable Vest Date for the applicable portion of
the Award to vest.
5.Termination of Service.
(a) Subject to Sections 5(b) and 5(c) below, if your status as an Employee of
the Company or an Affiliate terminates for any reason, the unvested portion of
your Award and the Dividend Equivalents corresponding with such unvested portion
of your Award will be automatically cancelled and forfeited on the date of such
termination unless the Committee directs otherwise.
(b) If your status as an Employee of the Company or an Affiliate terminates as a
result of your death or Disability, the unvested portion of your Award will
immediately vest in full and all restrictions applicable to your Award will
cease as of that date. Any such date on which such accelerated vesting occurs
pursuant to this Section 5(b) is referred to in this Award Notice as an
“Accelerated Vest Date”.
        1
Exterran Corporation 2020 Time-Vested Cash-Settled Restricted Stock Units Award

--------------------------------------------------------------------------------



(c) In the event your status as an Employee is terminated and the Committee
desires in its discretion to accelerate vesting of your Award, you agree that,
in consideration of the Committees’ agreement to vest your Award, if required,
you will execute an additional agreement containing additional obligations
pertaining to the Company.
6.Corporate Change. Notwithstanding anything to the contrary in this Award
Notice, this section will govern the vesting of your Award on and after the date
a Corporate Change is consummated.
(a) If, in connection with a Corporate Change, the Company’s successor replaces
your existing Award (the “Replaced Award”), with a Replacement Award, and your
employment is thereafter terminated by the Company (or the Company’s successor)
without Cause within 18 months following the Corporate Change, then the unvested
portion of your Replacement Award, if any, as of the date of your termination of
employment will become 100% vested and free of all restrictions, with payment
made not later than the sixtieth (60th) day following your termination of
employment.
(b) If, in connection with a Corporate Change, the Company’s successor does not
provide a Replacement Award to replace your existing Award, then the unvested
portion of your Award, if any, will immediately become 100% vested and free of
all restrictions, with payment made not later than the sixtieth (60th) day
following the Corporate Change.
        (c) An Award shall qualify as a Replacement Award if: (i) it is of the
same type as the Replaced Award (or, it is of a different type as the Replaced
Award, provided that the Committee, as constituted immediately prior to the
Corporate Change, finds such type acceptable); (ii) it has an intrinsic value at
least equal to the value of the Replaced Award; (iii) it relates to publicly
traded equity securities of the Company or its successor in the Corporate Change
or another entity that is affiliated with the Company or its successor following
the Corporate Change; (iv) its terms and conditions comply with Section 6(a);
(v) vesting conditions continue on the same terms as set forth in the Replaced
Award; and (vi) its other terms and conditions are not less favorable to the
holder of the Award than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent
Corporate Change). Without limiting the generality of the foregoing, a
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 6(c) are satisfied shall be made by the
Committee, as constituted immediately before the Corporate Change, in its sole
discretion.
7.Payment. As soon as administratively practicable after your RSUs vest, but in
no event later than the sixtieth (60th) day following the applicable Vest Date
or Accelerated Vest Date, you will receive a lump sum cash payment in respect of
each vested RSU equal to the Fair Market Value of a share of Common Stock on the
applicable Vest Date or Accelerated Vest Date of such vested RSU, less
applicable taxes and withholdings.
This Award and the Dividend Equivalents are intended to be exempt under Section
409A of the Code (“Section 409A”) under the short-term deferral exclusion and
will be interpreted and operated consistent with such intent. If, for any
reason, the Company determines that this Award and/or the Dividend Equivalents
are subject to Section 409A, the Company shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or this Award
Notice, or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Company determines are necessary or appropriate to provide for either the RSUs
and/or the Dividend Equivalents to be exempt from the application of Section
409A or to comply with the requirements of Section 409A.
8.No Stockholder Rights. You will not have the right to vote the shares of
Common Stock underlying your RSUs at any time, or, except as otherwise provided
herein with respect to the payment of Dividend Equivalents with respect to the
shares of Common Stock underlying your RSUs, dividends, to enjoy any other
stockholder rights.
9.Non–Transferability. You cannot sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of your RSUs or your Dividend Equivalents except as
otherwise set forth in Paragraph XV(i) of the Plan.
10.No Right to Continued Service. Nothing in this Award Notice guarantees your
continued service as an Employee or other service provider of the Company or any
of its Affiliates or
        2
Exterran Corporation 2020 Time-Vested Cash-Settled Restricted Stock Units Award

--------------------------------------------------------------------------------



interferes in any way with the right of the Company or its Affiliates to
terminate your status as an Employee or other service provider at any time.
11.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.
12.Withholding. Your Award is subject to applicable income and/or social
insurance tax withholding obligations (including, without limitation, any
applicable FICA, employment tax or other social security contribution
obligations), and the Company and its Affiliates may, in their sole discretion,
withhold a sufficient amount from the amount that is otherwise payable to you
pursuant to your Award and/or Dividend Equivalents to satisfy any such
withholding obligations. If necessary, the Company reserves the right to
withhold from your regular earnings an amount sufficient to meet the withholding
obligations.
13.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your stock account or which will be
provided to you upon request as indicated in Section 19. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice, including, but not
limited to, Paragraphs XV(l) (“Section 409A of the Code”) and XV(j) (“Clawback”)
thereof. In the event of a discrepancy between this Award Notice and the Plan,
the Plan shall govern.
14.Adjustment. This Award and the Dividend Equivalents shall be subject to
adjustment as provided in Paragraph XIII of the Plan.
15.Modifications. The Company may, without your consent, make any change to this
Award Notice that is not materially adverse to your rights under this Award
Notice or the Plan.
16.Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement.
The greatest assets of the Company and its affiliates (“Exterran” in this
Section 16) are its employees, directors, customers, and confidential
information. In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this
Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement as
set forth in this Section 16, the terms of which you accept and agree to by
accepting the Award.
i.In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your service as an Employee and at all
times thereafter, not to use, divulge, or furnish or to make accessible to any
third party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
ii.You agree that whenever your status as an Employee of Exterran ends for any
reason, (i) you shall return to Exterran all documents containing or referring
to Exterran’s
        3
Exterran Corporation 2020 Time-Vested Cash-Settled Restricted Stock Units Award

--------------------------------------------------------------------------------



Confidential Information as may be in your possession and/or control, with no
request being required; and (ii) you shall return all Exterran computers, mobile
computing devices, handheld devices, phones and similar equipment, hardware and
software, and all Exterran property, files, records, documents, drawings,
specifications, lists, equipment and other similar items relating to Exterran’s
business coming into your possession and/or control during your employment, with
no request being required. You further agree that if company property is in
electronic form on a personal computer or device, you will delete all such
information from the devices.
iii.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, directly or indirectly, for any
reason, for your own account or on behalf of or together with any other person,
entity or organization (i) call on or otherwise solicit, cause, encourage or
induce any natural person who is employed by Exterran in any capacity for
employment by another company (including, for this purpose, contracting with any
person who was an independent contractor (excluding consultant) of Exterran on
the date of your employment or during the six (6)-month period preceding the
termination of your employment), or (ii) solicit any established customer of
Exterran or other service provider of Exterran or interfere with the
relationship of Exterran with its established customers or other service
providers without, in any of those cases, the prior written consent of Exterran.
iv.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, accept employment or engage in any
business activity (whether as a principal, partner, joint venturer, agent,
employee, salesperson, consultant, independent contractor, director, or officer)
with a “Competitor” (as defined below) of Exterran where such employment or
activity would involve your (i) providing, selling or attempting to sell, or
assisting in the sale or attempted sale of, any services or products competitive
with or similar to those services or products with which you had any
involvement, and/or regarding which you had access to any information, during
your service as an employee or other service provider of Exterran (including any
products or services being researched or developed by Exterran during your
service as an employee or other service provider of Exterran), or (ii) providing
or performing services that are similar to any services that you provided to or
performed for Exterran during your service as an employee or other service
provider of Exterran.
For purposes of this Section 16(d), a “Competitor” is any business or entity
that, at any time during the one-year period following your separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by Exterran. “Competitor”
includes, without limitation, any company or business relating to the provision
of oil, water and natural gas processing and treatment in the oil and gas
industry, including compression, water and power products and services, and
midstream infrastructure contract operations and product sales and the supply of
aftermarket parts and services globally.
The restrictions set forth in this Section 16(d) will be limited to the
geographic areas (i) where you performed services for Exterran, (ii) where you
solicited or served the customers or clients of Exterran, or (iii) otherwise
impacted or influenced by your provision of services to Exterran.
Notwithstanding the foregoing, you may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) you are not a controlling person
of, or a member of a group which controls, such entity and (C) you do not,
directly or indirectly, own three percent (3%) or more of any class of
securities of such entity.
v.Subject to Section 17 below, you agree that you will not, directly or
indirectly, make any public or private statements (whether orally, in writing,
via electronic transmission or
        4
Exterran Corporation 2020 Time-Vested Cash-Settled Restricted Stock Units Award

--------------------------------------------------------------------------------



otherwise) that disparage, denigrate or malign Exterran or any of its
affiliates; any of the businesses, activities, operations, affairs, reputations
or prospects of any of the foregoing; or any of the respective officers,
employees, directors, managers, partners, agents, members or shareholders of any
of the foregoing.
vi.You agree that (i) the terms of this Section 16 are reasonable and constitute
an otherwise enforceable agreement to which the terms and provisions of this
Section 16 are ancillary or a part of; (ii) the consideration provided by
Exterran under this Section 16 is not illusory; (iii) the restrictions of this
Section 16 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Exterran; and (iv) the consideration given by
Exterran under this Section 16, including without limitation, the provision by
Exterran of Confidential Information to you, gives rise to Exterran’s interests
in the covenants set forth in this Section 16.
vii.You and Exterran agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 16 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
viii.In the event that Exterran determines that you have breached or attempted
or threatened to breach any term of this Section 16, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 16 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 16.
ix.You hereby acknowledge that the Award being granted to you under the Plan is
an extraordinary item of compensation and is not part of, nor in lieu of, your
ordinary wages for services you may render to Exterran.
x.You understand that your obligations under this Section 16 are independent of
and do not affect the enforceability of any other restrictive covenants by which
you have agreed to be bound in any other agreement with Exterran.
xi.Notwithstanding any other provision of this Award, the provisions of this
Section 16 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 16 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.
17.Protected Rights. Notwithstanding any other provision of this Award Notice,
nothing contained in this Award Notice limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or from
providing truthful testimony in response to a lawfully issued subpoena or court
order. You understand that this Award Notice does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Exterran.
        5
Exterran Corporation 2020 Time-Vested Cash-Settled Restricted Stock Units Award

--------------------------------------------------------------------------------



18.Defend Trade Secrets Act. You are hereby notified that under the Defend Trade
Secrets Act: (1) no person will be held criminally or civilly liable under
federal or state trade secret law for disclosure of a trade secret (as defined
in the Economic Espionage Act) that is: (A) made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (2) a person who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the person and use the trade secret information in the
court proceeding, if the person files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.
19.Additional Information. If you require additional information concerning your
Award, contact compensation@exterran.com, UBS at 877.313.6669 or log in online
at www.ubs.com/onesource/extn.
20.Clawback. The Award shall be subject to the provisions of any clawback or
recoupment policy adopted by the Company’s Board of Directors from time to time,
including without limitation the Incentive-Based Compensation Recoupment Policy
adopted by the Company’s Board of Directors effective on January 1, 2019.
21.Amendment. Nothing in this Award Notice shall amend any provision of any
Severance Benefit Agreement or Change of Control Agreement of any executive,
including any provision relating to forfeiture or cancellation of an unvested
Award in Section 4.
22. Acceptance. If you agree with the terms and conditions of this Award, please
indicate your acceptance online in UBS One Source by selecting “Accept.” To
reject the Award, select “Reject.” Please note that if you reject the Award or
do not accept the Award within 30 days of the Grant Date, the Award will be
forfeited.
        6
Exterran Corporation 2020 Time-Vested Cash-Settled Restricted Stock Units Award